DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2022 has been entered.

Claim Rejections - 35 USC § 103
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2013/0337331 A1) in view of Hashimoto et al. (JP 2008-153017 A, hereinafter Hashimoto) and Matsumoto (JP 2004-355824 A).
Regarding claim 12, Mori discloses a nickel-lithium metal composite oxide powder formed of
a nickel-lithium metal composite oxide represented by Formula (1), LiaNi1-x-yCoxMyOb … (1) (FIG. 5, [0258]–[0311])
wherein, in Formula (1), relationships of 0.90 < a < 1.10, 1.7 < b < 2.2, 0.01 < x < 0.15, and 0.005 < y < 0.10 are satisfied (FIG. 5, [0258]–[0311]), and
wherein M includes Al as an essential element and may include elements selected from the group consisting of Mn, W, Nb, Mg, Zr, and Zn (FIG. 5, [0258]–[0311])
wherein the nickel-lithium metal composite oxide powder has a cumulative percentage particle diameter distribution having a D10 which is 2.0 μm to 5.0 μm, a D50 which is 2.0 μm to 6.5 μm, and a D90 which is 5.5 μm to 12.0 μm, wherein D50 > D10 (FIG. 5, [0258]–[0311]).
Mori does not explicitly disclose:
a D0.001 which is 0.8 μm to 3.0 μm, and
a D100 which is 10.0 μm to 20.0 μm,
Hashimoto discloses a nickel-lithium metal composite oxide powder having a D0.001 which is 0.8 μm to 3.0 μm (see minimum particle size, [0014]), and a D100 which is 10.0 μm to 20.0 μm (see maximum particle size, [0014]) to improve the charging and discharging characteristics of the nickel-lithium metal composite oxide powder (see lithium composite oxide, [0014]). Mori and Hashimoto are analogous art because they are directed to nickel-lithium metal composite oxide powders. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the nickel-lithium metal composite oxide powder of Honoki with the D0.001 and D100 of Hashimoto in order to improve the charging and discharging characteristics of the nickel-lithium metal composite oxide powder.
Modified Mori does not explicitly disclose:
wherein the nickel-lithium metal composite oxide powder is free of aggregates.
Matsumoto discloses a nickel-lithium metal composite oxide powder obtained by a firing step being free of aggregates (see particles, [0021]) to improve the cycle characteristics (see positive electrode active substances, [0043]). Mori and Matsumoto are analogous art because .

Allowable Subject Matter
Claim(s) 7–9, 11, and 14 is/are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Honoki et al. (US 2012/0094177 A1, hereinafter Honoki).
Honoki discloses a  preparation method of a nickel-lithium metal composite oxide powder formed of a nickel-lithium metal composite oxide represented by Formula (1) LiaNi1-x-yCoxMyOb … (1) wherein, in Formula (1), relationships of 0.90 < a < 1.10, 1.7 < b < 2.2, 0.01 < x < 0.15, and 0.005 < y < 0.10 are satisfied, and wherein M includes Al as an essential element and may include elements selected from the group consisting of Mn, W, Nb, Mg, Zr, and Zn (see LiNi0.75Co0.2Al0.05O2, [0074]), the method comprising (Step 1) mixing lithium carbonate with a precursor and with a hydroxide of a metal M and/or an oxide of a metal M, wherein the precursor includes Ni in the form of a nickel hydroxide and/or nickel oxide, Co in the form of cobalt hydroxide and/or cobalt oxide to obtain a mixture (see mixed, [0074]); and  (Step 2) firing the mixture obtained in Step 1 at a temperature lower than a melting point of the lithium carbonate to obtain a fired product (see baked product, [0074]), or (Step 1') mixing lithium carbonate with a precursor, wherein the precursor includes Ni in the form of nickel hydroxide and/or nickel oxide, 
Honoki does not disclose, teach, or suggest the following distinguishing feature(s):
A  preparation method of a nickel-lithium metal composite oxide powder comprising a firing that produces no aggregate of particles and does not require a crushing and/or pulverizing step to be performed after the firing.

Response to Arguments
Applicant's arguments with respect to Zeng have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Hashimoto and Mori have been fully considered but they are not persuasive.
Applicants argue Mori describes crushing and/or pulverizing after calcinating (P7/¶5). It is noted that the features upon which applicant relies (i.e., crushing and/or pulverizing after calcinating) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, claim 12 is directed to a product and "crushing and/or pulverizing after calcinating" is directed to the method of producing a nickel-lithium metal composite oxide powder. It is noted that "crushing and/or pulverizing after calcinating" are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process). In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP §§ 2113 and 2114.  Therefore, the claim is unpatentable even though the nickel-lithium metal composite oxide powder of Mori was made by a different process.
Applicants argue Mori describes the presence of aggregates in the cathode active material (P7/¶5). Nonobviousness cannot be shown by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue Hashimoto describes crushing and/or to achieve the cathode active material (P8/¶1). It is noted that the features upon which applicant relies (i.e., crushing and/or pulverizing to achieve the cathode active material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, claim 12 is directed to a product and "crushing and/or pulverizing after calcinating" is directed to the method of producing a nickel-lithium metal composite oxide powder. It is noted that "crushing and/or pulverizing after calcinating" are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process). In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP §§ 2113 and 2114.  Therefore, the claim is unpatentable even though the nickel-lithium metal composite oxide powder of Hashimoto was made by a different process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakano (JP 2003-068300 A) discloses a nickel-lithium metal composite oxide powder obtained by a firing step being free of aggregates (see powder particles, [0014]) to improve the cycle characteristics (see lithium nickel manganese composite oxide, [0013]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725